           Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 1 of 13




     Rebecca Davis (SBN 271662)
 1   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 2   1939 Harrison St., Suite 150
 3   Oakland, CA 94612
     Telephone: (510) 836-4200
 4   Facsimile: (510) 836-4205

 5   Taylor T. Smith*
     tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 E. Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 907-7628
 8   Facsimile: (303) 927-0809

 9 *Pro Hac Vice
10 Attorneys for Plaintiffs and the Alleged Class
11                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
      A1 ON TRACK SLIDING DOOR REPAIR
13    AND INSTALLATION, INC., SYLVIA                      Case No. 3:21-cv-03013-SI
      SCHICK, and DEBORAH SCHICK,
14    individually and on behalf of all others            JOINT CASE MANAGEMENT
      similarly situated,                                 STATEMENT
15
                             Plaintiffs,
16
      v.
17
      BRANDREP LLC, a Delaware limited
18    liability company,
19                           Defendant.
20
21          Plaintiffs A1 On Track Sliding Door Repair and Installation, Inc., Sylvia Schick, and
22   Deborah Schick (collectively “Plaintiffs”) and Defendant BrandRep, LLC (“Defendant”, and
23   collectively with Plaintiffs, the “Parties”) jointly submit this Joint Case Management Statement
24   pursuant to the Standing Order for All Judges of the Northern District of California, Rule 26(f) of
25   the Federal Rules of Civil Procedure, and Civil Local Rule 16-9.
26   1. Jurisdiction & Service
27
28
                                                      1
            Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 2 of 13




1            This case is an alleged class action brought under the TCPA, a federal statute. As such, the
2    Court has original jurisdiction under 28 U.S.C. § 1331. No parties remain to be served.
3    2. Facts
4            Plaintiffs’ Position: The case challenges Defendant BrandRep, LLC’s alleged violations of
5    the Telephone Consumer Protections Act, 47 U.S.C. § 227, et seq. (“TCPA” or the “Act”),
6    specifically its practice of sending unsolicited, prerecorded telemarketing calls.
7            The facts are straightforward. On July 27, 2021, Plaintiff Deborah Schick received a
8    telemarketing call, which featured a prerecorded voice. Upon following the prompts, Deborah
9    Schick was connected with a BrandRep representative. Deborah Schick received another
10   prerecorded call from BrandRep on August 21, 2017. Plaintiff Silvia Schick also received a
11   prerecorded call from BrandRep directed to her cellular telephone on August 23, 2017. Further,
12   Plaintiff A1 On Track received prerecorded calls directed to its cellular telephone on February 7,
13   2020 and February 18, 2020. None of the Plaintiffs provided prior express consent to be called by
14   BrandRep. Accordingly, Plaintiffs, on behalf of themselves and a Class of similarly situated
15   individuals, bring this action to put an end to BrandRep’s serial violations of the TCPA.
16           Defendant’s Position: Defendant did not violate the TCPA rules. TCPA is not applicable
17   in this case matter.
18
19   3. Legal Issues
20           Plaintiffs’ Position:
21           (1)       Whether BrandRep made the calls with the use of prerecorded voice message;
22           (2)       Whether Defendant obtained prior express consent to make the alleged calls;
23           (3)       Whether the proposed class can be certified as a class action in accordance with
24                     Federal Rules of Civil Procedure 23;
25           (4)       Whether Plaintiffs and the other members of the Class are entitled to statutory
26                     damages; and
27
28
                                                         2
     Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 3 of 13




1    (5)      Whether Defendant placed the calls in violation of the TCPA knowingly or
2             willingly such that the Court should award treble damages.
3    Defendant’s Position:
4    1. TCPA is not applicable on multiple grounds
5    2. TCPA plaintiffs could not be class representatives
6    3. Are Defendants professional plaintiffs who manufacture complaints for profit
7    4. Whether Plaintiffs can satisfy requirements for class certification
8    5. Whether Defendant violated BPC 17200
9    6. Whether Defendant violated TCPA
10   7. Whether Plaintiffs are entitled to penalties under the statute
11   8. Whether Plaintiffs are entitled to any relief and if so the type and amount
12   9. Whether any damages suffered by Plaintiffs were proximately caused by their
13         own conduct,
14   10. Whether Plaintiffs and the proposed class claims are barred by the Statute of
15         Limitation
16   11. Whether Plaintiffs and the proposed class have unreasonably delayed bringing
17         this action to the prejudice of BrandRe, and thus laches should apply;
18   12. Whether Plaintiffs and the proposed class are barred from any relief by the
19         doctrines of in pari delicto and unclean hands, and/or after-acquired evidence, or
20         in the alternative these doctrines cut off or reduce their alleges damages,
21   13. Whether Plaintiffs and the proposed class members’ recovery in this action is
22         barred in whole or in part by their failure to exercise reasonable care and
23         diligence to mitigate any damages allegedly accruing to them,
24   14. Whether Plaintiffs and the proposed class released, relinquished, waived and are
25         estopped from asserting any of the claims upon which Plaintiffs and the proposed
26         class now seek relief;
27
28
                                               3
           Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 4 of 13




1           15. Whether Plaintiffs and the proposed class members are entitled to equitable
2                 relief because Plaintiffs and the proposed class members have failed to avail
3                 themselves of or exhaust plain, adequate, or complete remedies of laws available
4                 to them under the provisions of applicable state or federal law,
5           16. Whether Plaintiffs and the proposed class fail to meet the requirements of a
6                 representative action and TCPA rules.
7
8    4. Motions
9           Plaintiffs’ Position: Plaintiffs anticipate moving for class certification following class
10   discovery and potentially moving for summary judgment in favor of itself and the class members.
11   Discovery motions may also be potentially necessary.
12          Defendant’s Position: Defendants anticipate:
13          1. Motion to Stay the case pending BrandRep’s cross-complaint
14          2. Motion to disqualify counsel for conflict purposes
15          3. Cross-Complaint for abuse of TCPA rules
16          4. Demurrer
17          5. Motion to Strike
18          6. Defendant may pursue actions similar to that of Jason Alan v BrandRep 2:15-cv-
19                05473-SVW-PLA and 8:16-cv-01040-DOC-DFM.
20
21   5. Amendment of Pleadings
22          Plaintiffs’ Position: Discovery may reveal other entities or individuals personally involved
23   in the making of the calls so as to warrant their inclusion as additional defendants. Plaintiffs also
24   anticipate the potential need to amend the class definition following appropriate class discovery
25   regarding the contours of the class. Plaintiffs’ position is that a deadline for amending the
26   pleadings should be set at some point following completion of certain discovery regarding class
27
28
                                                       4
            Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 5 of 13




1    related issues so as to identify any additional culpable parties and to appropriately focus the class
2    definition. A deadline of 120 days following commencement of discovery regarding class related
3    issues would suffice.
4            Defendant’s Position:
5            Defendant may move to strike Plaintiffs’ amended complaint or may otherwise
6    respond to the amended complaint.
7            Defendant is currently reviewing Plaintiff's draft precertification communication and will
8    advise Plaintiffs of its position.
9
10   6. Evidence Preservation
11           The Parties certify that they have reviewed the ESI Guidelines. During the Rule 26(f)
12   conference, counsel for the Parties discussed the potential ESI implicated in this case. The Parties
13   confirm that any relevant ESI is being appropriately preserved. Should discovery proceed, the
14   Parties are committed to working together to reduce the costs of ESI.
15
16   7. Disclosures
17           Plaintiffs’ Position: Plaintiffs propose that the parties should exchange Rule 26(a)
18   disclosures on or before August 6, 2021.
19           Defendant’s Position:
20           The parties have agreed to exchange initial disclosures pursuant to the requirements of
21   Fed. R. Civ. P. 26 on May 8, 2009. To the extent that there are any perceived deficiencies in the
22   disclosures, the parties will meet and confer and, if an agreement cannot be reached, the parties
23   will advise the Court of any need to compel further disclosures.
24
25   8. Discovery
26           No discovery has been served thus far and the parties have not identified any discovery
27
28
                                                       5
              Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 6 of 13




1    disputes. Pursuant to Fed. R. Civ. P. 26(f), the parties submit the following discovery plan:
2             (1) Subjects on which discovery may be needed. Discovery will be needed on the
3    allegations asserted in the Complaint and the legal issues set forth above.
4             (2) Issues relating to disclosure or discovery of electronically stored information. If
5    certain discovery is to be produced in electronic form, the parties have agreed to meet and
6    confer, as necessary, to resolve any issues concerning electronic discovery as they arise.
7             (3) Issues relating to claims of privilege or of protection as trial-preparation
8    material. The parties agree to prepare and produce a privilege log with respect to all documents,
9    electronically stored information, things and oral communications withheld on the basis of a
10   claim of privilege or work product protection except the following: written and oral
11   communications between a party and its counsel after commencement of the action and work
12   product material created after commencement of the action.
13            (4) Changes in limitations on discovery. The parties do not propose any changes to the
14   limitations on discovery imposed under the Federal Rules of Civil Procedure or the Civil Local
15   Rules.
16            (5) Orders that should be entered by the court. The parties anticipate that a protective
17   order governing the treatment of confidential information will be required and will submit a
18   proposed order in the form of the Northern District’s model order.
19
20            Defendant’s Position: Defendant has not yet begun discovery in this action. At this time,
21   Defendant intends to depose Plaintiffs, as well as serve Plaintiffs with requests for production of
22   documents, interrogatories and requests for admission. Defendant also intends to take the
23   depositions of individuals who submit declarations in support of any motion for class certification
24   or collective action as well as the depositions of plaintiffs’ experts.
25            Defendant proposes that factual discovery proceed in two phases. In the first phase,
26   discovery shall be limited to issues concerning class certification. In the event discovery
27
28
                                                        6
           Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 7 of 13




1    concerning class certification issues overlaps with discovery concerning merits issues, the parties
2    should meet and confer to resolve any disputes concerning what discovery is appropriate in the
3    first phase. In the second phase, the parties may take discovery concerning the merits of the
4    claims.
5
6    9. Class Actions
7              The Parties set forth their positions with respect to discovery in Section 17 below.
8
9              Defendant alleges that this action may not properly be maintained as a class action under
10   Rule 23 or as a collective action under the TCPA. Defendant will oppose Plaintiffs’ motion for
11   class certification once brought.
12
13   10. Related Cases
14             The Parties are unaware of any pending cases related to this action.
15
16             Defendant alleges that this action is in some way related to that of Jason Alan v BrandRep
17   2:15-cv-05473-SVW-PLA and 8:16-cv-01040-DOC-DFM.
18
19   11. Relief
20             Plaintiffs’ Position: Plaintiffs seek statutory damages for Defendant’s alleged violations of
21   the TCPA, which provides $500 per call, which may be trebled to $1,500 per call where the calls
22   were made willfully without prior express consent. Damages will be calculated depending upon
23   the number of class members and the number of calls following discovery.
24             Defendant’s Position:
25             Based on presently known information, Defendant does not believe that Plainitffs are
26   entitled to relief but that Defendant may file a counter claim entitling Defendant to relief.
27
28
                                                         7
           Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 8 of 13




1

2    12. Settlement and ADR
3           The Parties have complied with ADR L.R. 3-5. The Parties anticipate attending private,
4    non-binding mediation before a mutually agreeable mediator. No settlement discussions have
5    occurred to date, although the Parties are open to further discussing settlement informally at any
6    appropriate time.
7
8    13. Consent to Magistrate Judge For All Purposes
9           Plaintiffs’ Position: All Parties do not consent to have a magistrate judge conduct all
10   further proceedings.
11
12          Defendant’s Position: A Magistrate Judge has not been assigned to this action. If and
13   when a Magistrate Judge is assigned to this action, the parties will indicate whether or not they
14   consent to the assignment at that time.
15
16   14. Other References
17          The parties agree that the case is not suitable for reference to binding arbitration, a special
18   master, or the Judicial Panel on Multidistrict Litigation.
19
20          Defendant is aware of no other references needed at this time.
21
22   15. Narrowing of Issues
23          The Parties agree, to the extent necessary, to explore facts that can be proven by
24   stipulation at the appropriate time.
25
26
27
28
                                                       8
           Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 9 of 13




1    16. Expedited Trial Procedure
2           The Parties do not believe that this case is suitable for an expedited trial.
3

4    17. Scheduling
5           Plaintiffs’ Position: Discovery should proceed with respect to both class certification and
6    merits issues for a period of ten (10) months. The first eight (8) months will be devoted to written
7    and oral fact discovery. The final two (2) months of this period will be devoted to experts.
8    Following the close of this initial ten (10) month discovery period, the Parties will brief class
9    certification. Following a ruling on class certification the Court would hold a subsequent case
10   management conference and establish a schedule for the remainder of the case, including a period
11   for any remaining merits-based discovery, and dates for summary judgment briefing, pre-trial
12   conferences, and the trial.
13          Plaintiffs propose the following case schedule.
14
15                            Event                                    Proposed Deadlines
16        Motion to Amend Pleadings and/or Add              November 19, 2021
17        Parties
18
          Deadline to Complete Fact Discovery               March 23, 2022
19
          Plaintiffs’ Expert Disclosures Due                March 30, 2022
20
21        Defendants’ Expert Disclosures Due                April 15, 2022

22        Rebuttal Expert Disclosures Due                   April 29, 2022
23
          Complete Expert Discovery                         May 30, 2022
24
          Plaintiffs to File Motion for Class               June 3, 2022
25
          Certification
26
27
28
                                                       9
     Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 10 of 13




1    Defendant to File Opposition to Class             June 24, 2022
2    Certification
3
     Plaintiffs to File Reply ISO Motion for Class     July 8, 2022
4
     Certification
5
     Subsequent Case Management Conference             TBD: to be set after a ruling on class
6
                                                       certification
7
8    File Dispositive Motions                          TBD: to be set after a ruling on class

9                                                      certification

10
11     Defendant’s Position:
12
13                       Event                                    Proposed Deadlines
14   Motion to Amend Pleadings and/or Add              January 11, 2022
15   Parties
16
     Deadline to Complete Fact Discovery               April 30, 2022
17
     Plaintiffs’ Initial Expert Disclosures Due        September 24, 2022
18
19   Defendant’s Expert Disclosures Due                September 24, 2022

20   Rebuttal Expert Disclosures Due                   September 24, 2022
21
     Complete Expert Discovery                         September 24, 2022
22
23   Plaintiffs to File Motion for Class               January 11, 2022
     Certification (and any supporting class-
24
     certification expert reports)
25
26   Defendant to File Opposition to Class             April 9, 2022

27   Certification (and any rebuttal class-

28
                                                  10
           Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 11 of 13




1         certification expert reports)
2
          Plaintiffs to File Reply ISO Motion for Class       April 30, 2022
3
          Certification
4
          Subsequent Case Management Conference               TBD: to be set after a ruling on class
5
                                                              certification
6
7         File Dispositive Motions                            September 24, 2022

8
9    18. Trial
10           Plaintiffs’ Position: Plaintiffs anticipate that a jury trial will take 3-5 days.
11
12           Defendant’s Position on trial is that the length of trial depends on the outcome of class
13   certification. If class certification is denied, Defendant estimates a 3-5 day trial. If class
14   certification is granted in entirety based on the current class definitions, Defendant estimates a 20-
15   30 day trial.
16
17   19. Disclosure of Non-party Interested Entities or Persons
18           Plaintiffs have filed their Certification of Interested Entities or Persons.
19
20   20. Professional Conduct
21           All counsel have reviewed the Guidelines.
22   21. Other
23           The parties are not aware of any other matters at this time.
24
25                                                   Respectfully submitted,

26   Dated: July 23, 2021                            A1 ON TRACK SLIDING DOOR REPAIR AND
                                                     INSTALLATION, INC., SYLVIA SCHICK, and
27                                                   DEBORAH SCHICK, individually and on behalf of
28
                                                         11
          Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 12 of 13




                                                  all others similarly situated,
1

2                                                 By: /s/ Taylor T. Smith
                                                          One of Plaintiffs’ Attorneys
3
                                                  Rebecca Davis (SBN 271662)
4                                                 rebecca@lozeaudrury.com
                                                  LOZEAU DRURY LLP
5                                                 1939 Harrison St., Suite 150
                                                  Oakland, CA 94612
6                                                 Telephone: (510) 836-4200
                                                  Facsimile: (510) 836-4205
7
8                                                 Taylor T. Smith (admitted pro hac vice)
                                                  tsmith@woodrowpeluso.com
9                                                 WOODROW & PELUSO, LLC
                                                  3900 E. Mexico Avenue, Suite 300
10                                                Denver, Colorado 80210
11                                                Telephone: (720) 907-7628
                                                  Facsimile: (303) 927-0809
12
     Dated: July 23, 2021                         BRANDREP, LLC
13
                                                  /s/ George C. Hutchinson
14
15                                                George C. Hutchinson
                                                  gchutchinson@legalsolutions2u.com
16                                                Legal Solutions 2U, APC
                                                  18201 Von Karman Ave., Suite 701
17                                                Irvine, CA 92612
                                                  Tel: 855-775-2928
18                                                Fax: 855-775-2928
19
                                                  Counsel for Defendant
20
21
                                    SIGNATURE CERTIFICATION
22
23         Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies and
     Procedures Manual, I hereby certify that the content of this document is acceptable to counsel for
24   Defendant and that I have obtained authorization to affix his or her electronic signature to this
     document.
25
                                                  By: /s/ Taylor T. Smith
26
                                                          Taylor T. Smith
27
28
                                                     12
          Case 3:21-cv-03013-SI Document 25 Filed 07/23/21 Page 13 of 13




1                                    CERTIFICATE OF SERVICE
2           The undersigned hereby certifies that a true and correct copy of the above papers was
3    served upon counsel of record by filing such papers via the Court’s ECF system on July 23, 2021.
4                                                /s/ Taylor T. Smith
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    13
